DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 26 July 2021 has been entered. Claims 1-3, 6-8, 11-16, 18-22, and 24-26 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed 28 April 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, 8, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Specht et al., U.S. Pub. 2016/0010369 [hereinafter: Specht].

Regarding claim 1, Specht discloses a door handle assembly comprising: 
a door panel 1 (Fig. 1) having an outer surface (Fig. 1 depicts an outer surface) and an inner surface (Fig. 2 depicts an inner surface);
an aperture 2 (Fig. 3) being provided in the door panel; and
a cover plate 3 (Fig. 1) being arranged to close the aperture (Fig. 1 depicts the cover plate closing the aperture; [0021]) and actuable to retract inwardly (Figs. 3-4 depict the cover plate can retract inwardly), wherein a latch release handle 7 (Fig. 3) is provided on the inner surface of the door panel ([0007], [0022]), wherein the cover plate is arranged to slide inwardly ([0024]) along a secondary panel into a cavity (Figs. 2, 4 depict the cover plate slides inwardly along covering element 11, corresponding to a secondary panel).

Regarding claim 6, Specht discloses a door handle assembly comprising: 
a door panel 1 (Fig. 1) having an outer surface (Fig. 1 depicts an outer surface) and an inner surface (Fig. 2 depicts an inner surface);
an aperture 2 (Fig. 3) being provided in the door panel; and
a cover plate 3 (Fig. 1) being arranged to close the aperture (Fig. 1 depicts the cover plate closing the aperture; [0021]) and actuable to retract inwardly (Figs. 3-4 depict the cover plate can retract inwardly), wherein a latch release handle 7 (Fig. 3) is provided on the inner surface of the door panel ([0007], [0022]), wherein the cover plate is arranged to slide upwardly (Figs. 1-4 depict the cover plate pivots in a direction that is upward and inward, corresponding to being arranged to slide upwardly) along a secondary panel into a cavity (Figs. 2, 4 depict the cover plate slides upwardly along covering element 11 to move inward, corresponding to sliding along a secondary panel).

claim 8, Specht discloses all limitations of claim 1 as shown. Specht further discloses there is a gap of no more than 3mm between the periphery of the cover plate and the periphery of the aperture ([0028]: the cover 3 can protrude outwards by a small amount 1-1.5 mm over the surface of the door outer skin 1, resulting in a gap between the periphery of the cover plate and the aperture of no more than 3 mm).

Regarding claim 25, Specht discloses a door ([0021]) comprising a door handle assembly according to claim 1 (Specht discloses all limitations of claim 1 as shown above).

Regarding claim 26, Specht discloses an automobile ([0021]: a passenger vehicle corresponds to an automobile) comprising a door according to claim 25 (Specht discloses all limitations of claim 25 as shown above).


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne et al., U.S. Pub. 2009/0058132 [hereinafter: Browne].

Regarding claim 1, Browne discloses a door handle assembly 54 (Fig. 2(e)) comprising:
a door panel 52 (Fig. 2(b)) having an outer surface and an inner surface (Fig. 2(b), annotated below);
an aperture being provided in the door panel (Fig. 2(e), annotated below); and
a cover plate 58 (Fig. 2(b)) being arranged to close the aperture (Fig. 2(b) depicts the cover plate closing the aperture) and actuable to retract inwardly (Fig. 2(e) depicts the cover retracted inwardly) wherein a latch release handle 56 (Fig. 2(b)) is provided on the inner surface of the door panel ([0019] user accesses handle on the inner surface to open the door), wherein the cover plate is arranged to slide inwardly along a secondary panel into a cavity (Fig. 2(e), annotated below).

    PNG
    media_image1.png
    467
    721
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    326
    582
    media_image2.png
    Greyscale



claim 7, Browne further discloses the cover plate 58 (Fig. 2(e)) is arranged to fold inwardly ([0019]: member 58 is displaced from the position shown in Fig. 2(b) into the position shown in Fig. 2(e), corresponds to the member 58 folding inwardly, then sliding inwardly and upwardly to open the aperture for a user to access the handle 56 (see Fig. 2(e) annotated below)).

    PNG
    media_image3.png
    519
    694
    media_image3.png
    Greyscale



Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesueur et al., U.S. Pub. 2013/0170241 [hereinafter: Lesueur].

Regarding claim 1, Lesueur discloses a door handle assembly comprising:
a door panel 6 (Fig. 1) having an outer surface and an inner surface (Fig. 5, annotated below);
an aperture 22 (Fig. 2) being provided in the door panel (Fig. 2 depicts an aperture in the door panel); and
14 (Fig. 5) being arranged to close the aperture (Fig. 5 depicts the cover plate closing the aperture) and actuable to retract inwardly (Movement depicted in Figs. 5-6), wherein a latch release handle (Fig. 5, annotated below) is provided on the inner surface of the door panel, wherein the cover plate is arranged to slide inwardly along a secondary panel 50 (Fig. 5) into a cavity 20 (Fig. 6).

    PNG
    media_image4.png
    616
    641
    media_image4.png
    Greyscale


Regarding claim 11, Lesueur discloses a pocket 20 (Fig. 6) is formed behind the aperture 22 (Fig. 6).

Regarding claim 12, Lesueur discloses a lock barrel 28 (Fig. 3) is provided in the pocket (Fig. 3 depicts the lock barrel is in the pocket formed behind the aperture).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Specht, U.S. Pub. 2016/0010369, as applied to claim 1 above, and further in view of Ishiguro, U.S. Pat. 7442892

Regarding claim 2, Specht discloses all limitations of claim 1 as shown. However, Specht is silent to the latch release handle being provided with a textured surface.
Ishiguro teaches the latch release button is provided with a textured surface (col. 6 lines 20-21).
Ishiguro, col. 6 lines 20-26).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Louvel, U.S. Pub. No. 2004/0177478, in view of Smart, U.K. Pat. App. 2506350.

With respect to claim 3, Louvel discloses a door handle assembly (Fig. 1) comprising 
a door panel 2 (Fig. 2), having an outer surface (Fig. 2 shows an outer surface of the door panel) and an inner surface (Fig. 2 shows the door panel has an inner surface),
an aperture being provided in the door panel (Fig. 1 shows an aperture in the door panel through which a hand is placed) and
a cover plate 1 (Fig. 2) being arranged to close the aperture (Fig. 2) and actuable to retract inwardly (Fig. 4 illustrates the flap 1 retracted inward); 
wherein a latch release handle 8 (Fig. 3) is provided on the inner surface of the door panel (Fig. 3). 
However, Louvel is silent on being operable to retract the cover plate in response to an electronic “open” signal wherein the “open” signal is provided by pressing an interior unlock button, and/or by operating an interior door handle.
Smart also teaches a flush vehicle door handle. Smart teaches the door handle may be deployed in response to an electronic “open” signal (pg. 22, lines 21, 24: operating a switch or button corresponds to an electronic signal) wherein the “open” signal is provided by pressing an interior unlock button (pg. 22, line 24), and/or by operating an interior door handle (pg. 22, lines 20-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Louvel to retract the cover plate in response to an electronic “open” signal wherein the “open” signal is provided by pressing an interior unlock button, and/or by operating an interior door handle, as taught by Smart, to make the handle intuitive to use (Smart, pg. 3, lines 8-9) and so the cover acts as a lock status indicator for each individual door (Smart, pg. 10 lines 19-20). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lesueur, U.S. Pub. 2013/0170241, as applied to claim 11 above, and further in view of Halliwell, U.S. Pub. 2013/0241215.

	Regarding claim 13, Lesueur is silent to the pocket comprising a decorative surface or an illuminated decorative surface.
	Halliwell teaches a door handle assembly that comprises a decorative surface ([0035] the entire handle is painted in the same color as the vehicle body corresponds to a decorative surface) or an illuminated decorative surface. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket taught by Lesueur to comprise a decorative surface or an illuminated decorative surface as taught by Halliwell so when revealed, the pocket matches the color of the vehicle resulting in an aesthetically pleasing appearance (Halliwell, [0035]). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Specht, U.S. Pub. 2016/0010369, as applied to claim 1 above, and further in view of Bingle et al., U.S. Pub. 2016/0208523 [hereinafter: Bingle].
	
	Regarding claim 14, Specht does not disclose one or more lamps are provided to illuminate a region behind the aperture.
	Bingle teaches a known flush door handle. Bingle teaches one or more lamps 80 (Fig. 7) are provided to illuminate a region behind the aperture (Fig. 7; [0058]: the light sources 80 are arranged to illuminate a region behind the aperture), the lamp assembly being provided between a latch release handle 90 (Fig, 5) and an inner surface of the door panel 1b (Fig. 4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door handle assembly taught by Specht to provide one or more lamps to illuminate a region behind the aperture, the lamp assembly being provided between a latch release handle and an inner surface of the door panel as taught by Bingle so the user can easily identify the location of the handle (Bingle, [0061]). 

	Regarding claim 16, Specht, in view of Bingle, teaches all limitations of claim 14 as shown. Specht, in view of Bingle, further teaches the one or more lamps 80 (Bingle, Fig. 7) are arranged to alter the color of the illumination in response to lock status (Bingle, [0067]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Specht, U.S. Pub. 2016/0010369, in view of Bingle, U.S. Pub. 2016/0208523 as applied to claim 14 above, and further in view of Sobecki et al., U.S. Pat. 8786401 [hereinafter: Sobecki].

	Regarding claim 15, Specht, in view of Bingle, does not explicitly teach the one or more lamps are arranged to illuminate a gap between the cover plate and the aperture when the cover plate is in the closed position.
	Sobecki teaches a known flush door handle. Sobecki teaches one or more lamps 290’’’ (Fig. 31) are arranged to illuminate a gap between a cover plate and an aperture (col. 13 lines 30-32) when the handle is in the closed position (Fig. 31; col. 13 lines 26-32).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more lamps taught by Specht, as modified by Bingle, to be arranged to illuminate a gap between the cover plate and an aperture when the handle is in the closed position as taught by Sobecki for ease of production by reducing the required materials with the reasonable expectation that illuminating the gap between the cover plate and the aperture will perform the same function as illuminating a light transmissive portion as taught by Bingle.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Specht, U.S. Pub. 2016/0010369, in view of Bingle, U.S. Pub. 2016/0208523 as applied to claim 14 above, and further in view of Plana-Bague et al., U.S. Pub. 200/0173446 [hereinafter: Plana-Bague].

	Regarding claim 18, Specht, in view of Bingle, are silent to the latch release handle being transparent or tranaslucent.
	Plana-Bague teaches a latch release handle 3 (Fig. 1) is transparent or translucent ([0021]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latch release handle taught by Specht, in view of Bingle, to be [Plana-Bague [0018], [0021]) and better illuminate the pocket.


Claims 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Specht, U.S. Pub. 2016/0010369, as applied to claim 1 above, alone.

Regarding claim 19, Specht discloses the claimed invention except that Specht is silent to the height of the aperture. It would have been an obvious matter of design choice to form the aperture to have a height of at least 40 mm in order to accommodate a user’s fingers and/or hand (e.g., Specht [0007], [0010]: an operator accesses the recessed grip). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Rose, 105 USPQ 237 (CCPA 1955); see also MPEP 2144.04(IV).

Regarding claim 20, Specht discloses the claimed invention, however Specht is silent to the width of the aperture. It would have been an obvious matter of design choice to form the aperture to have a width of at least 10 mm to accommodate a user’s fingers and/or hand (e.g., Specht [0007], [0010]: an operator accesses the recessed grip). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Rose, 105 USPQ 237 (CCPA 1955); see also MPEP 2144.04(IV).

Regarding claim 21, Specht teaches all limitations of claim 1 as shown. However, Specht is silent to the latch release handle being formed of metal.
	One of ordinary skill in the art before the effective filing date of the claimed invention would understand metal is commonly used to construct vehicle door handles because sheet metal, aluminum, and steel are cheap, easy to manufacture, and can withstand repeated use to which actuating parts are exposed. Specht teaches the latch release handle 7 (Fig. 6) interacts with a Bowden cable release 13 (Fig. 6) and is actuated by a user ([0007], [0023]), one skilled in the art would find it obvious to form the latch release handle of metal so the lever is durable and can withstand forces applied during actuation.
	 
Regarding claim 22, Specht discloses the claimed invention, however Specht is silent to the depth of the latch release handle. It would have been an obvious matter of design choice to form the latch release handle to have a depth of at least 10 mm for proper operation and to accommodate a user’s fingers and/or hand in order to properly operate the latch release handle (e.g., Specht [0007], [0010]: an operator accesses the recessed grip). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Rose, 105 USPQ 237 (CCPA 1955); see also MPEP 2144.04(IV).

Regarding claim 24, Specht discloses the claimed invention but is silent to the height of the latch release handle. It would have been an obvious matter of design choice to form the latch release handle (e.g., Specht [0007], [0010]: an operator accesses the recessed grip). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-8, 11-16, 18-22, and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claim 3 have been fully considered but they are not persuasive. In response to applicant’s argument that the modification of Louvel would change the principle of operation of the device disclosed by Louvel because Louvel teaches retracting the flap when detecting a hand at the flap, modifying the invention of Louvel to further include the cabin unlock button taught by Smart does not change the operation of the device because it remains operable to retract the flap upon receiving information from a sensor. Applicant asserts modifying the cover plate of Louvel to be operable to retract in response to an electronic open signal would modify its principle of operation, however Louvel does disclose a control unit which receives an electronic signal and controls retraction of the flap accordingly (Louvel, [0061], [0065], [0077]). 
Furthermore, Louvel teaches the flap is retracted “at the appropriate moment in order to provide access to the door opening control” (Louvel, abstract) and only after authenticating a user identifier (Louvel, [0082]). Actuating a cabin unlock button to initiate revealing the door handle, as taught by Smart, also provides access to the door opening control at an appropriate moment, for 
Therefore, the design and construction of the elements taught by Louvel would not be changed because Louvel discloses the cover plate is operable to retract in response to an electronic open signal and one of ordinary skill in the art would have a reasonable expectation of success in using the control unit disclosed by Louvel to receive and process electronic open signals from the cabin unlock button and presence sensor to retract the flap. See Louvel, [0061] and [0065]; see also In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate” where the primary reference taught a seal requiring rigidity for operation and the secondary reference required resiliency); In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016) (holding "suggest[ed] that hydrolysis time may be adjusted to achieve different fiber properties. Nothing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ process or a dietary fiber product with undesirable properties." (emphasis in original) whereas applicant argued that modifying the primary reference in the manner suggested by the secondary reference would forego the benefits taught by the primary reference, thereby teaching away from the combination).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675